Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (David D. Egan, J.), entered April 11, 2005 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition pursuant to CPLR article 78 seeking, inter alia, to prohibit respondent Chief Clerk of Supreme Court, Seventh Judicial District, from amending petitioner’s certificate of conviction to reflect that petitioner was in fact convicted of attempted burglary in the second degree rather than burglary in the second degree. Even assuming, arguendo, that a writ of prohibition is-available under the circumstances presented here, we conclude that the court did not abuse its discretion in dismissing the petition {see generally Matter of Rush v Mordue, 68 NY2d 348, 354 *1179[1986]; Matter of Forte v Supreme Ct. of State of NY., 48 NY2d 179, 185 [1979]). In deciding whether to issue a writ of prohibition, “the reviewing court may weigh factors such as the gravity of the harm caused by the unauthorized act, whether the harm may be adequately corrected on appeal or by recourse to ordinary proceedings at law or in equity, and whether prohibition would furnish a more complete and efficacious remedy even when other methods of redress are technically available” (Matter of Brown v Appelman, 241 AD2d 279, 283 [1998]; see Rush, 68 NY2d at 354). It does not appear on the record before us that petitioner sustained any harm, and we thus conclude that petitioner failed to establish the requisite “clear legal right” to the relief he seeks (Matter of Alomari v Pietruszka, 298 AD2d 949, 949 [2002], appeal dismissed and lv denied 99 NY2d 566 [2004]; see generally Matter of State of New York v King, 36 NY2d 59, 62 [1975]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Hayes, JJ.